Claimant entered into a written contract with appellant to act as a distributor of appellant’s goods. The claimant agreed to begin his efforts to sell the goods at *1024once, not to requisition them from appellant unless he had received actual orders, to assume responsibility for expense in connection with certain hinds of orders, to make a report each week of his activities, to give a bond and upon discontinuance of the contract to account for deposits received by him on goods undelivered. The contract provided that the company reserved no direction or control with respect to his activities other than the right to question the sufficiency of the results accomplished as measured by the requirements of the contract. Claimant was an independent contractor and not an employee.
Determination reversed and claim dismissed, with costs to appellant against the Industrial Commissioner.
Hill, P. J., Crapser, Bliss and Schenek, JJ., concur; Poster, J., dissents, in an opinion.